                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TREMANE DARNELL CARTHEN,                           Case No. 19-cv-00605-SK (PR)
                                   8                    Plaintiff,
                                                                                            ORDER OF TRANSFER
                                   9             v.

                                  10     P. SCOTT, et al.,
                                  11                    Defendant(s).

                                  12          Plaintiff, a federal prisoner at the United States Penitentiary in Atwater, California (USP
Northern District of California
 United States District Court




                                  13   Atwater), has filed a pro se complaint for damages against several correctional officers at USP

                                  14   Atwater. A substantial part of the events or omissions giving rise to the claim(s) occurred, and the

                                  15   defendants named reside, in the County of Merced, which lies within the venue of the Eastern

                                  16   District of California. See 28 U.S.C. § 84(b). Venue therefore properly lies in the Eastern

                                  17   District. See id. § 1391(b).

                                  18          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §

                                  19   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District

                                  20   of California.

                                  21          The clerk shall transfer this matter forthwith.

                                  22          IT IS SO ORDERED.

                                  23   Dated: February 6, 2019

                                  24                                                    ______________________________________
                                                                                        SALLIE KIM
                                  25                                                    United States Magistrate Judge
                                  26
                                  27

                                  28
